SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. CNPJ [National Register of Legal Entities] No. 07.526.557/0001-00 NIRE [Corporate Registration Identification Number] 35.300.368.941 Extract of the Minutes of the Meeting of the Board of Directors of Ambev S.A. (the “Company”), held on October 15, 2014, drawn up in summary form. 1. Date, time and venue : On October 15, 2014, starting at 8:00 a.m., at the Novotel Montreal Centre, located in the City of Montreal, Canada, at 1180 rue de la Montagne. 2. Participants : Mr . Victorio Carlos De Marchi and Carlos Alves de Brito , co-Chairmen, and Messrs. Marcel Herrmann Telles, Roberto Moses Thompson Motta, Luis Felipe Pedreira Dutra Leite, Álvaro Antônio Cardoso de Souza, Paulo Alberto Lemann , Antonio Carlos Augusto Ribeiro Bonchristiano and Marcos de Barros Lisboa . 3. Board : Chairman: Victorio Carlos De Marchi ; Secretary: Nelson José Jamel . 4. Resolutions : It was unanimously and unrestrictedly resolved by the Directors who joined the meeting: 4.1. Capital Increase – Stock Option . In view of the exercise, by certain beneficiaries, of some stock options granted in accordance with the Company’s stock option program, to approve and ratify, within the Company’s limit of authorized capital, in accordance with section 6 of its By-laws, as well as section 168 of Law No. 6,404/76, as amended, a capital increase in the total amount of R$47,405,828.30, upon issuance of 9,589,195 new common shares, at the issuance price of R$4.94367132 per share, without preemptive rights, pursuant to paragraph 3 of section 171 of Law No.6,404/76 and the rules established under the Stock Option Plan of the Company currently in force. The newly issued shares deriving from the referred capital increase shall grant its holders the same rights and benefits that may be declared from time to time as the currently Company’s outstanding shares. Therefore, the Company’s capital is changed to R$57,556,245,169.75, divided into 15,709,097,596 common shares, without pair value. 4.2. Preparation of an Extraordinary Balance Sheet . To determine, pursuant to Paragraph 1 of Section 40 of the Company’s By-laws, the preparation of an extraordinary balance sheet as of September 30, 2014. 4.3. Distribution of Dividends . Based on the Company’s extraordinary balance sheet dated September 30, 2014, to approve the distribution of dividends in the amount of R$0.22 for each share of the Company, to be deducted from the results of the 2014 fiscal year and attributed to the minimum mandatory dividends for the same year. The distribution of dividends will be made without withholding income tax, pursuant to applicable law. 1 4.3.1. The aforementioned payments shall be made as from November 13, 2014 ( ad referendum of the Annual Shareholders’ Meeting), considering the shareholding on and including October 27, 2014, with respect to BM&FBovespa, and October 30, 2014, with respect to the New York Stock Exchange, without any monetary adjustment. Shares and ADRs shall be traded ex-dividends as from and including October 28, 2014. 5. Closure : With no further matters to be discussed, the present Minutes were drawn up and duly executed. Montreal, October 15, 2014. /s/ Victorio Carlos De Marchi /s/ Carlos Alves de Brito /s/ Marcel Herrmann Telles /s/ Roberto Moses Thompson Motta /s/ Luis Felipe Pedreira Dutra Leite /s/ Álvaro Antônio Cardoso de Souza /s/ Paulo Alberto Lemann /s/ Antonio Carlos Augusto Ribeiro Bonchristiano /s/ Marcos de Barros Lisboa /s/ Nelson José Jamel Secretary 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 15, 2014 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
